Detailed Action
This is a Final Office action in response to communications received on 5/3/2021.  Claims 1-2, 7-9 and 14-16 were amended. Claims 3, 10 and 17 were previously canceled. Claims 1-2, 4-9, 11-16 and 18-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 10/20/2021, to claims 7 and 14 correcting the claim to recite “casualties” instead of “causalties” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 7 and 14, as filed in (5) of the Non-Final Office action filed 8/3/2021, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Gupta, Mazzarella, DeWitt and Oh have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (NPL document "Internet of Things for Disaster Management: State-of-the-Art and Prospects"), hereinafter “Ray”, further in view of Mazzarella (US 2017/0366976 A1).
Regarding claim 1, Ray teaches the limitations of claim 1 substantially as follows:
A method for managing electronic devices connected to a communications channel, the method comprising: (Ray; Page 2, Paras 2-3: Disaster management of IoT devices based on a wireless sensor network (WSN) (i.e. managing electronic devices connected to a communications channel))
identifying one or more individuals as potential hostiles or potential casualties based on sensor data from at least one of the electronic devices; and (Ray; Page 11, Section F: Identifying prospective remotely located victims (i.e. identifying one or more individuals as potential hostiles or potential casualties) based on accelerometer vibration readings in the area (i.e. based on sensor data from at least one of the electronic devices))
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, an identity of at least one user, and the sensor data.  (Ray; Page 11, Section F; Page 13, Section J: Notifying (i.e. communicating one or more messages) prospective remotely located victims (i.e. plurality of electronic devices) who are identified to be nearby (i.e. responsive to separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, identity of at least one user), based on accelerometer vibration readings in the area (i.e. sensor data))
Ray does not teach the limitations of claim 1 as follows:
responsive to disabling at least one public communications network available at an emergency location, connecting a plurality of electronic devices to a virtual private network (VPN) established at the emergency location; 
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 1 as follows:
responsive to disabling at least one public communications network available at an emergency location, connecting a plurality of electronic devices to a virtual private network (VPN) established at the emergency location; (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the emergency location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Ray because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella in order to improve the security of the system by providing a means by which specific communications may still be allowed in the disabled area.

Regarding claim 8, Ray teaches the limitations of claim 8 substantially as follows:
A computer system for managing electronic devices connected to a communications channel, the computer system comprising: (Ray; Page 2, Paras 2-3: Disaster management of IoT devices based on a wireless sensor network (WSN) (i.e. managing electronic devices connected to a communications channel))
identifying one or more individuals as potential hostiles or potential casualties based on sensor data from at least one of the electronic devices; and (Ray; Page 11, Section F: Identifying prospective remotely located victims (i.e. identifying one or more individuals as potential hostiles or potential casualties) based on accelerometer vibration readings in the area (i.e. based on sensor data from at least one of the electronic devices))
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, an identity of at least one user, and the sensor data. (Ray; Page 11, Section F; Page 13, Section J: Notifying (i.e. communicating one or more messages) prospective remotely located victims (i.e. plurality of electronic devices) who are identified to be nearby (i.e. responsive to separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, identity of at least one user), based on accelerometer vibration readings in the area (i.e. sensor data))
Ray does not teach the limitations of claim 8 as follows:
one or more wireless network hubs, one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
responsive to disabling at least one public communications network available at an emergency location, connecting a plurality of electronic devices to a virtual private network (VPN) established at the emergency location; 
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 8 as follows:
one or more wireless network hubs, one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Mazzarella; Paras. [0041] & [0043]: public safety access modules PASMs may function as a hub to access the public safety network (i.e. one or more wireless network hubs) containing one or more processors and stored operations to execute on the processors to perform the operations of the module)
responsive to disabling at least one public communications network available at an emergency location, connecting a plurality of electronic devices to a virtual private network (VPN) established at the emergency location; (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the emergency location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Ray because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella in order to improve the security of the system by providing a means by which specific communications may still be allowed in the disabled area.

Regarding claim 15, Ray teaches the limitations of claim 15 substantially as follows:
A computer program product for managing electronic devices connected to a communications channel, the computer program product comprising (Ray; Page 2, Paras 2-3: Disaster management of IoT devices based on a wireless sensor network (WSN) (i.e. managing electronic devices connected to a communications channel))
identifying one or more individuals as potential hostiles or potential casualties based on sensor data from at least one of the electronic devices; and (Ray; Page 11, Section F: Identifying prospective remotely located victims (i.e. identifying one or more individuals as potential hostiles or potential casualties) based on accelerometer vibration readings in the area (i.e. based on sensor data from at least one of the electronic devices))
communicating one or more messages to the plurality of electronic devices responsive to separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, an identity of at least one user, and the sensor data.  (Ray; Page 11, Section F; Page 13, Section J: Notifying (i.e. communicating one or more messages) prospective remotely located victims (i.e. plurality of electronic devices) who are identified to be nearby (i.e. responsive to separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, identity of at least one user), based on accelerometer vibration readings in the area (i.e. sensor data))
Ray does not teach the limitations of claim 15 as follows:
a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
responsive to disabling at least one public communications network available at an emergency location, connecting a plurality of electronic devices to a virtual private network (VPN) established at the emergency location; 
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 15 as follows:
a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (Mazzarella; Paras. [0041] & [0043]: public safety access modules PASMs may function as a hub to access the public safety network containing one or more processors and stored operations to execute on the processors to perform the operations of the module)
responsive to disabling at least one public communications network available at an emergency location, connecting a plurality of electronic devices to a virtual private network (VPN) established at the emergency location; (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the emergency location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Ray because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella in order to improve the security of the system by providing a means by which specific communications may still be allowed in the disabled area.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, in view of Mazzarella (US 2017/0366976 A1), as applied to claims 1, 8 and 15, further in view of Immendorf (US 2014/0206279 A1).
Regarding claims 2, 9 and 16, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Ray and Mazzarella do not teach the limitations of 2, 9 and 16 as follows:
the disabling further comprising: jamming, using signal jammers, the at least one public communications network.  
Immendorf teaches the limitations of claims 2, 9 and 16 as follows:
the disabling further comprising: jamming, using signal jammers, the at least one public communications network. (Immendorf; Para. [0005]: Detecting a jamming a wireless network using one or more intelligent jammers) 
Immendorf is combinable with Ray and Mazzarella because all are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray and Mazzarella to incorporate the capability to disable connectivity of a network as in Immendorf in order to improve the security of the system by providing a means by which a compromised network may be disabled.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, in view of Mazzarella (US 2017/0366976 A1), as applied to claims 1, 8 and 15, further in view of Helle (US 6662023 B1).
Regarding claims 4, 11 and 18, Gupta, Mazzarella, DeWitt and Oh teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Ray and Mazzarella do not teach the limitations of 4, 11 and 18 as follows:
responsive to identifying a compromised electronic device of the plurality of electronic devices as owned or accessed by a hostile, sending one or more misleading messages to the compromised electronic device.  
Helle teaches the limitations of claims 4, 11 and 18 as follows:
responsive to identifying a compromised electronic device of the plurality of electronic devices as owned or accessed by a hostile, sending one or more misleading messages to the compromised electronic device.  (Helle; Col. 4, Lines 24-39: A user sending a phone stolen instruction to a mobile phone (i.e. identifying a compromised electronic device of the plurality of electronic devices as owned or accessed by a hostile) which locks the phone and sends a phone stolen display message (i.e. send one or more misleading messages to the compromised electronic device))
Helle is combinable with Ray and Mazzarella because all are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray and Mazzarella to incorporate the capability to distinguish/identify types of user devices as in Helle in order to improve the security of the system by providing a means to communicate with and control a compromised device.

Claims 5, 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, in view of Mazzarella (US 2017/0366976 A1), as applied to claims 1, 8 and 15, further in view of Heshmati (US 2015/0288687 A1).
 Regarding claims 5, 12 and 19, Ray and Mazzarella teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Ray and Mazzarella do not teach the limitations of claims 5, 12 and 19 as follows:
authenticating an electronic device using sensor data from two or more electronic devices external to the electronic device.  
However, in the same field of endeavor, Heshmati discloses the limitations of claims 5, 12 and 19 as follows:
authenticating an electronic device using sensor data from two or more electronic devices external to the electronic device.  (Heshmati; Paras. [0049] & [0051]: Authenticating a user of a portable device (i.e. authenticating an electronic device) using sensor data from one or more sensors of a wearable device (i.e. two or more electronic devices external to the electronic device))
Heshmati is combinable with Ray and Mazzarella because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray and Mazzarella to incorporate the authentication of a device using sensor data for multiple data as in Heshmati in order to improve the security of the system by using data from multiple sources in order to authenticate a device.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, in view of Mazzarella (US 2017/0366976 A1), as applied to claims 1, 8 and 15, further in view of McGee (US 2004/0249250 A1).
 Regarding claims 6, 13 and 20, Ray and Mazzarella teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Ray and Mazzarella do not teach the limitations of claims 6, 13 and 20 as follows:
responsive to the sensor data, prompting one or more of the plurality of electronic devices for the user's medical status. 
However, in the same field of endeavor, McGee discloses the limitations of claims 6, 13 and 20 as follows:
responsive to the sensor data, prompting one or more of the plurality of electronic devices for the user's medical status. (McGee; Paras. [0008]-[0010]: Prompting a patient to perform health tasks and provide health status data (i.e. prompting one or more of the plurality of devices for the user’s medical status))
McGee is combinable with Ray and Mazzarella because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray and Mazzarella to incorporate the ability to communicate health information from the user of a device as in McGee in order to improve the security of the system by providing a means by which users may provide information which further informs an emergency situation.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, further in view of Mazzarella (US 2017/0366976 A1), as applied to claims 1 and 8, further in view of South (US 2015/0111524 A1).
 Regarding claims 7 and 14, Ray and Mazzarella teach the method of claim 1 and the computer system of claim 8.
Ray and Mazzarella do not teach the limitations of claims 7 and 14 as follows:
wherein the one or more classes include: casualties, hostiles, friendlies, and/or first responders.  
However, in the same field of endeavor, South discloses the limitations of claims 7 and 14 as follows:
wherein the one or more classes include: casualties, hostiles, friendlies, and/or first responders.  (South; Paras. [0031] & : Individuals near an emergency situation may be informed about the situation depending on whether they are identified as civilian or first responders (i.e. casualties, hostiles, friendlies and/or first responders))
South is combinable with Ray and Mazzarella because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ray and Mazzarella to incorporate the authentication of connected devices via non-biometric and biometric means as in South in order to improve the security of the system by providing multiple means by which a device may be authenticated.

Prior art not relied upon, but considered
	Feeser (US 8850547 B1) which discloses connecting a remote access client device to a VPN network after having quarantined the device (i.e. disabled the device) and performed a successful inspection.
	Mallick (US 2010/0240338 A1) which teaches a method of and apparatus for supporting emergency communications in a wireless communication system.

Conclusion
For the above-stated reasons, claims 1-2, 4-9, 11-16 and 18-20 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438           /TAGHI T ARANI/